                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

AXIA HOLDINGS LLC,                          )
                                            )
                         Plaintiff,         )
                                            )
                    v.                      )   No. 1:20-cv-00411-JPH-MJD
                                            )
RODERICK A. ROBINSON,                       )
REGEINA A. ROBINSON,                        )
RICHIE A. ROBINSON,                         )
RAULON A. ROBINSON,                         )
JAMES W. ROBINSON,                          )
DORIS S. ROBINSON,                          )
STATE OF INDIANA, DEPARTMENT OF             )
REVENUE,                                    )
US DEPARTMENT OF TREASURY,                  )
INTERNAL REVENUE SERVICE,                   )
UNITED STATES OF AMERICA,                   )
JOHN DOE/MARY DOE as unknown                )
occupants and their heirs, and devisees     )
and also the unknown heirs,                 )
representatives, devisees, legatees,        )
executors, administrators, husbands,        )
wives, receivers, lessees, successors,      )
assignees, guardians, trustees, widows,     )
widowers, spouse et al.,                    )
                                            )
                         Defendants.        )

                  ORDER ON JOINT MOTION TO REMAND

      Defendants United States of America and U.S. Department of Treasury,

Internal Revenue Service (“Federal Defendants”) removed this foreclosure case

under 28 U.S.C. §§ 1441, 1442, 1444, and 1446. Dkt. 1. Federal Defendants

no longer have an interest in the property that is the subject of the complaint,

and only state-law claims remain. Dkt. 7 at 2. Federal Defendants and




                                        1
Plaintiff Axia Holdings have therefore filed a joint motion to remand this case to

Marion Circuit Court. Dkt. [7].

      For the reasons in the motion, the Court GRANTS the joint motion to

remand, dkt. [7], and REMANDS this case to the Marion Circuit Court. See

Brattain v. Graverson, No. 2:17-cv-505-JMS-MJD, 2018 WL 1241992 at *3

(S.D. Ind. Mar. 9, 2019).

SO ORDERED.

Date: 3/10/2020




Distribution:

Jynell D. Berkshire
BERKSHIRE LAW LLC
jynell@berkshirelawllc.com

Gina M. Shields
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
Gina.Shields@usdoj.gov




                                        2
